Title: To George Washington from Nathanael Greene, 10 March 1781
From: Greene, Nathanael
To: Washington, George


                  
                     
                     Sir
                     Head Quarters, Iron Works, North Carolina March 10th 1781.
                  
                  Since I had the honor of addressing your Excellency last, there have been some changes in our circumstances.  On the 2d Lieutt Colo. Lee with a detachment of Rifle-Men attacked the advanced of the British Army under Colo. Tarlton near Alamance, and killed and wounded, by report, about thirty of them.  On the 6th the British moved down towards high Rock, either with a view to intercept our Stores, or cut off the Light Infantry from the main Body of the Army then advanced near seven Miles but they were handsomely opposed and suffered considerably without affecting any thing.
                  This Manoeuvre occasioned me to retire over the Haw River, and move down the North side of it with a view to secure our Stores coming to the Army, and to form a junction with several considerable reinforcements of Carolina and Virginia Militia, and one Regiment of Virginia 18 Months Men on the march from Hillsborough to high Rock.  I effected this business, and the Enemy retired towards Gilford Court House.
                  Our Militia had been upon such a loose and uncertain footing ever since we crossed the Dan, that I could attempt nothing with confidence, tho we kept within ten or twelve miles of the Enemy for several Days.  The Enemy kept close, seeming determined that we should gain no advantage of them without risquing something of consequence.  I have the honor to be with great respect and esteem, Your Excellencys mo. obt hble servt
                  
                                       
                            
                            Nath. Greene
                        